Citation Nr: 1739173	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  16-58 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction.

3.  Propriety of reduction of assigned rating for service-connected posttraumatic stress disorder (PTSD) from 70 to 50 percent, effective March 1, 2016.

4.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1948 to December 1951.  His awards and citations include the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony regarding the rating reduction issue at a hearing before personnel at the RO in September 2015.  A transcript of this hearing is of record.  

The record reflects the Veteran was also scheduled for a Board hearing in conjunction with this case.  However, following an August 2017 pre-hearing teleconference, the Veteran's attorney submitted a written statement withdrawing the hearing request in this case.  38 C.F.R. § 20.704 (2016).  In addition, the Veteran has submitted evidence regarding this case directly to the Board, and has waived initial consideration by the Agency of Original Jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304(c).

FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of was requested regarding his appellate claims of whether new and material evidence had been received to reopen the claims of service connection for hypertension and erectile dysfunction.

2.  The reduction of the assigned rating for the service-connected PTSD from 70 to 50 percent effective March 1, 2016, is not proper.

3.  The competent medical and other evidence of record reflects it is at least as likely as not the Veteran is unable to obtain and/or maintain substantially gainful employment due to service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The reduction of the assigned rating for service-connected PTSD from 70 to 50 percent effective March 1, 2016, was improper, and the 70 percent rating is restored.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.10 (2016).

4.  The criteria for assignment of a TDIU due to service-connected disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.10 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis - Hypertension and Erectile Dysfunction

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn his appeal regarding the issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for hypertension and erectile dysfunction.  Consequently, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.

Analysis - Rating Reduction

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction. 38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the veteran of the final action expires.  38 C.F.R. § 3.105 (e), (i)(2)(i).

In this case, a June 2015 rating decision proposed to reduce the assigned rating for the Veteran's service-connected PTSD from 70 to 30 percent.  Thereafter, a December 2015 rating decision reduced the assigned rating from 70 to 50 percent, effective March 1, 2016.  The Veteran had the opportunity to submit additional evidence, and appeared at a predetermination hearing in September 2015.  As such, the Board must find that proper procedure was followed in reducing the assigned rating for the service-connected PTSD from 70 to 50 percent.  Therefore, the Board must now address the merits of this rating reduction.

The Board notes that, at the time of the reduction, the 70 percent rating had been in effect less than 5 years.  In a rating reduction case involving a rating in effect for less than 5 years (disability considered not yet stabilized and likely to improve), such reduction is considered warranted if reexamination discloses improvement in the disability.  38 C.F.R. § 3.344(c).

Regulations "impose a clear requirement that VA rating reductions . . . be based upon a review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.13.  A rating reduction is proper if the evidence reflects an actual change in the disability.  The examination reports reflecting such change must be based upon thorough examinations.  Brown, 5 Vet. App. at 421.  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must also be determined that any such improvement also reflects an improvement in the veteran's ability to function under ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10; Brown, supra.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  In pertinent part, this formula provides that a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships.  A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The United States Court of Appeals for Veterans Claims (Court) has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

More recently, in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  In other words, § 4.130 contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.

In this case, the Board notes that the assigned rating for the Veteran's PTSD was reduced based, in pertinent part, upon findings noted in VA examinations conducted in February 2013 and June 2015.  The Board acknowledges that these examinations discussed the overall level of occupational and social impairment due to the PTSD by language indicating it was less than the criteria associated with the 70 percent criteria.  However, the Veteran has criticized the adequacy of these examinations.  Moreover, these examinations also include findings indicating symptomatology associated with the 70 percent rating.  For example, the June 2015 VA examination, as well as a more recent June 2017 VA examination includes findings of suicidal ideation.  See Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  Various treatment records also note such symptomatology, to include in September 2015, November 2015, December 2015, February 2016, and April 2016.  The Board further notes that all of the aforementioned VA examinations include findings indicative of impaired impulse control to include irritability and anger outbursts.  The recent June 2017 VA examination also noted his PTSD was manifested by difficulty in adapting to stressful circumstances, including work or a worklike setting.  

The fact that the Veteran continues to exhibit symptoms associated with the 70 percent criteria for his PTSD is against finding the disability has improved to the extent that reduction of the rating was warranted.  Moreover, the Veteran has submitted a private psychiatrist's opinion and a private vocational assessment, both dated in March 2017, which intimates the Veteran's overall level of occupational and social impairment has not improved; and, as such, has remained consistent with the criteria for a 70 percent rating.  

In view of the foregoing, the Board finds the reduction of the assigned rating for the service-connected PTSD from 70 to 50 percent effective March 1, 2016, is not proper.  Therefore, the 70 percent rating will be restored.

Analysis - TDIU

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

In addition to his PTSD, the Veteran is also service-connected for right eyebrow scars, evaluated as noncompensable (zero percent).  Nevertheless, as the Board has determined a restoration of the 70 percent rating for the PTSD is warranted in this case, the Veteran satisfies the schedular requirements for consideration of a TDIU.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The record reflects the Veteran has not worked since 1992.  However, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board acknowledges that the February 2013, June 2015, and June 2017 VA examinations have all included findings to the effect the Veteran's PTSD has not resulted in total occupational impairment.  Nevertheless, the Veteran has provided competent and credible lay statements to the effect his PTSD precludes his being able to obtain and/or maintain substantially gainful employment.  In addition, certain symptomatology associated with his PTSD, such as difficulty in adapting to stressful circumstances, including work or a worklike setting, reflects he would currently have difficulty engaging in more than marginal employment consistent with his education and work history.  Further, the March 2017 private psychologist's opinion and the vocational assessment include findings to the effect the Veteran's PTSD does preclude substantially gainful employment.  As such, it would appear that the competent medical and other evidence is in equipoise as to whether the Veteran is unemployable due solely to his service-connected disabilities.  

The Board further notes the law mandates resolving all reasonable doubt in favor of the Veteran, to include degree of disability.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.  Moreover, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.

In view of the foregoing, the Board finds the competent medical and other evidence of record reflects it is at least as likely as not the Veteran is unable to obtain and/or maintain substantially gainful employment due to service-connected disability.  Therefore, he is entitled to a TDIU in this case.












ORDER

The appeal regarding the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension is dismissed.

The appeal regarding the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction is dismissed.

The rating reduction for the Veteran's service-connected PTSD, from 70 percent to 50 percent, effective March 1, 2016, was improper, and the 70 percent rating is restored.

A TDIU due to service-connected disability is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


